Citation Nr: 0324446	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-18 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to an effective date earlier than September 
14, 1993, for a grant of service connection for tinea cruris, 
manus and pedis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinea cruris, manus and pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In the March 1997 
rating action, the RO granted service connection for tinea 
cruris, manus and pedis and assigned a 10 percent rating, 
effective September 14, 1993.  The veteran perfected a timely 
appeal, challenging both the effective date and the 
evaluation assigned, maintaining that the award of service 
connection should be effective in 1976, and arguing that the 
initial 10 percent evaluation should be higher.  

Because the veteran has disagreed with the initial rating 
following the grant of service connection for his tinea 
cruris, manus and pedis, the Board has phrased this issue as 
listed on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In the March 2000 rating decision, the RO denied service 
connection for borderline personality disorder, which it 
noted the veteran had asserted as a claim of service 
connection for social anxiety.  The veteran also perfected 
appeal of this determination to the Board.

In March 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted in 
Washington, DC, before the undersigned Veterans Law Judge.  
During the hearing, he withdrew his claim challenging the 10 
percent rating assigned for his pes planus.  As such, this 
issue is no longer before the Board.  See 38 C.F.R. 
§ 20.204(c) (2002).

The veteran's claim regarding an initial disability rating in 
excess of 10 percent for his cruris, manus and pedis will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has an anxiety disorder that is related to 
his service-connected tinea cruris, manus and pedis.

2.  The veteran's original claim of entitlement to service 
connection for a skin condition of the groin and feet was 
received on September 14, 1993.

3.  In a March 1997 rating decision, the RO granted service 
connection for tinea cruris, manus and pedis, effective 
September 14, 1993, the date of receipt of the original 
claim.


CONCLUSIONS OF LAW

1.  The veteran's anxiety disorder is proximately due to or 
the result of his service-connected tinea cruris, manus and 
pedis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).

2.  The criteria for an effective earlier than September 14, 
1993, for a grant of service connection for tinea cruris, 
manus and pedis, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
2002)), redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
veteran's claims seeking an effective date prior to September 
14, 1993, for service connection for tinea cruris, manus and 
pedis, and to service connection for psychiatric disability, 
asserted as secondary to a service-connected disability.  By 
virtue of the appealed rating decision, statement of the 
case, and supplemental statements of the case, the veteran 
has been provided notice of the reasons and bases in denying 
his claims.  The veteran has also been provided ample notice 
and opportunity to submit evidence sufficient to support his 
claim of benefits.  In this respect, an October 1993 RO 
letter advised him that more information and evidence was 
needed to complete action on his claims.  Specifically, the 
RO advised the veteran to do the following:  (1) to send 
evidence showing that his claimed disabilities have been 
treated since his discharge from service, and that the best 
types of evidence to give VA were statements from doctors who 
have treated him since his discharge, which show the dates of 
examination or treatment, findings, and diagnoses; (2) to 
complete and return the necessary authorization forms (VA 
Form 21-4142) to permit VA obtain his records of medical 
treatment, or; if he wished, he could contact the doctor or 
hospital and have the records sent to VA; and (3) to send 
this information and evidence as soon as possible, preferably 
within 60 days.  The RO also advised the veteran that the 
evidence needed to be received within one year from the date 
of the letter, otherwise VA would not be able to pay the 
claimed benefits for any period before the date it is 
received.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claims, 
and it indicated what portion of that evidence was to be 
provided by the veteran and which portion the VA would 
attempt to obtain on behalf of the veteran.  As such, the RO 
has complied with its duty to inform the veteran of his 
burden to submit medical evidence that tends to show that he 
currently has disabilities that have continued since his 
discharge from service, and of when such evidence needs to be 
received for purposes of determining the date of payment.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

VA has also undertaken reasonable efforts to assist the 
veteran in obtaining the evidence needed to support his 
claims.  In this context, the veteran has been provided with 
VA examinations to determine the nature and extent of his 
psychiatric disability and to obtain an opinion as to the 
etiology of this condition in February 2000 and December 
2001.  VA has also associated voluminous records of his 
inpatient and outpatient VA care for this disability, as well 
as reports addressing the etiology of the veteran's 
psychiatric disability prepared by his treating VA 
psychologist.  Further, in March 2003, he testified in 
support of both these claims at a hearing held before the 
undersigned Veterans Law Judge.  Thus, there is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Service connection for psychiatric disability

The Board has reviewed the pertinent evidence of record.  
Because service connection is in effect for tinea cruris, 
manus and pedis, and the veteran contends that service 
connection is warranted for psychiatric disability as 
secondary to this condition, and does not contend that the 
disability had its onset during service, in light of the 
Board's favorable determination, it will confine its 
discussion to the evidence that relates to whether he has a 
psychiatric disability that is related to his service-
connected skin disorder.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the Federal Circuit and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

In the March 2000 rating decision, the RO denied service 
connection for borderline personality disorder and noted that 
the veteran had asserted a claim of service connection for 
"social anxiety."  In doing so, the RO cited the findings 
and conclusions contained in the February 2000 VA psychiatric 
examination.  As a preliminary matter, the Board observes 
that a review of the examination report does not indicate 
that the examiner had the opportunity to review the veteran's 
claims folder; the examiner diagnosed the veteran as having 
borderline personality disorder and that he commented, "an 
anxiety disorder does not seem to be present in this 
patient."

Also of record at that time was an August 1999 statement 
prepared by the veteran's treating psychologist at the 
Boston, Massachusetts, VA Medical Center.  In the statement, 
the psychologist indicated that the veteran was being treated 
for "social anxiety secondary to disfigurement caused by 
service-connected scarring."  

In addition, a VA outpatient psychiatric evaluation was 
conducted by a psychiatrist in June 2000.  Following a review 
of the veteran's history, her interview of the veteran and 
the administration of a mental status examination, the 
physician diagnosed the veteran as having anxiety disorder 
due to dermatophytosis of skin with scarring.

Further, in a January 2001 outpatient note, the veteran's 
treating VA psychologist discussed the symptomatology 
stemming from the veteran's service-connected skin condition 
and its impact on the veteran's social relationships, stating 
that it had caused him much embarrassment and left his 
intimate relationships with women "in ruins."  Thereafter, 
the examiner explained that the veteran therefore suffered 
from social anxiety due to his tinea cruris, manus and pedis.  
Further, the psychologist took issue with the February 2000 
VA examiner's diagnosis of borderline personality disorder, 
stating, 

I disagree with this [diagnosis] on 
several grounds, including the fact that 
I don't believe that the diagnosis of 
borderline personality disorder is 
accurate and I do believe the groin 
scarring experienced by this young man 
does cause him considerable anxiety when 
in an intimate relationship, and extends, 
via backward conditioning paradigm, to 
social situations that are inextricably 
linked to this condition.

The veteran also submitted a report drafted by this same 
treating VA psychologist, dated in August 2001.  In the 
report, the psychologist reiterated that, due to the 
veteran's service-connected skin condition, he suffered from 
a great deal of embarrassment and that he had avoided sexual 
contact.  In addition, he opined that the veteran had 
"rightfully filed a claim for the social anxiety (for lack 
of a better term) that emanated from the scarring."

In December 2001, the veteran was afforded a fee-basis VA 
psychiatric examination.  The psychiatrist noted the 
veteran's history and administered a mental status 
examination.  Following his interview of the veteran, he 
diagnosed him as having adjustment disorder; alcohol 
dependence, allegedly in remission; and polysubstance abuse, 
allegedly in remission.  While noting that the veteran 
claimed that his adjustment disorder was related to his 
service-connected skin condition, the psychiatrist did not 
comment on the etiology of this disorder.

In November 2002, the veteran submitted a copy of an October 
2002 report that was prepared by his treating VA 
psychologist.  In the report, the psychologist reported that 
he had been treating the veteran in psychotherapy for several 
years and noted that service connection was in effect for his 
skin condition.  In reaffirming his earlier assessment, the 
examiner stated,

While [the veteran] is a very cordial and 
engaging man, his fear of intimacy is 
secondary to his fear of being ridiculed 
for the scarring in his groin area.  
Because of his extreme sensitivity about 
his scars and thus intimacy, he has not 
dated in the entire time I have known 
him.

In light of the foregoing, and resolving all reasonable 
doubts in the veteran's favor, the Board concludes that 
service connection for anxiety disorder is warranted.  In 
reaching this conclusion, the Board notes that the VA 
psychologist who has regularly treated the veteran for many 
years, and who specifically indicated that the veteran was 
well known to him, has repeatedly diagnosed him as having an 
anxiety disorder that was secondary to his service-connected 
tinea cruris, manus and pedis.  In doing so, the VA 
psychologist has offered a detailed rationale in support of 
his conclusions and the basis for his diagnosis.  As such, 
the Board is of the opinion that the information contained in 
his statements and reports to be of the greatest probative 
value.  Moreover, his findings and conclusions are consistent 
with those offered by the June 2000 VA outpatient 
psychiatrist, as well as the psychiatrist who performed the 
December 2001 VA psychiatric examination.  As such, service 
connection for anxiety disorder is warranted.


III.  Earlier effective date for tinea cruris, manus and 
pedis

The record shows that the veteran's original claim of 
entitlement to service connection for a skin condition of the 
groin and feet was received on September 14, 1993, and in a 
March 1997 rating decision, the RO granted service connection 
for tinea cruris, manus and pedis, effective September 14, 
1993, the date of receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

In his statements and testimony, the veteran contends that an 
effective date prior to September 14, 1993, is warranted 
because the condition has its onset during service.  In 
addition, he points out that he began receiving VA treatment 
for this condition in the late 1970s, implying that records 
of his care for this condition should serve as a claim of 
service connection; however, the veteran acknowledged that he 
did not assert such a claim any earlier than September 1993.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest 
effective date for a grant of service connection for tinea 
cruris, manus and pedis that the law allows.

The Board notes for any original claim for service connection 
the general rule discussed above applies unless another 
specific exception applies.  No such exception is applicable 
in this case; accordingly, the earliest date that service 
connection could have been established for service connection 
for tinea cruris, manus and pedis was the date of receipt of 
the claim, here September 14, 1993, the date assigned by the 
RO.  See 38 U.S.C.A. § 5110(a).  

In reaching this determination, the Board notes that because 
the veteran's skin condition had its onset in service, 
service connection was established.  It does not follow, 
though, that because service connection is warranted that the 
effective date of service connection be the day following 
service, because doing so would render meaningless many of 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Meeks v. West, 216 F.3d 1363, (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in an analogous context, stated that the 
veteran "conflates what are in fact two distinct issues, 
involving separate inquiries:  the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled."  Id. at 1366.  
Because as the veteran himself concedes no claim of service 
connection for a skin condition was asserted prior to 
September 14, 1993, VA is precluded by law from granting an 
effective date of service connection prior to that date.

Further, although the Board acknowledges that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, the records of his VA 
treatment for skin problems, dated in the late 1970s cannot 
serve as a claim of service connection because service 
connection had not previously been established for tinea 
cruris, manus and pedis, and thus the mere receipt of medical 
records cannot be construed as an informal claim.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Because this case is factually similar to Lalonde, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Lalonde, the 
Board denied a claim of entitlement to an effective date for 
service connection for an anxiety disorder earlier than the 
date of receipt of the claim for this condition, which was 
received in March 1993.  The United States Court of Appeals 
for Veterans Claims (Court), in affirming the Board, 
specifically observed that, while being treated by VA, the 
veteran had consistently complained, at least since 1964, of 
suffering from a nervous condition.  The Court held, however, 
that because the record was devoid of any communication from 
the veteran prior to March 1993 that could be construed as a 
formal or informal claim for benefits that identified the 
benefit sought, service connection for his nervous condition 
prior to that time was prohibited.  Id. at 381-82.  As such, 
the Board reiterates that VA records showing treatment for 
skin problems prior to September 1993 cannot serve as a claim 
of service connection for this condition, and therefore this 
claim must be denied.


ORDER

Service connection for anxiety disorder is granted.

An effective date of service connection for tinea cruris, 
manus and pedis, prior to September 14, 1993, is denied.


REMAND

Also before the Board is the veteran's challenge to the 
initial noncompensable rating assigned for his service-
connected tinea cruris, manus and pedis.  During the March 
2003 Board hearing, the veteran reported that this condition 
had worsened.  At the hearing, the undersigned Veterans Law 
Judge noted that, effective August 30, 2002, VA had amended 
the rating schedule for evaluating skin disabilities, see 67 
Fed. Reg. 49,596 (Jul. 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118), and notified him of the revised criteria; however, 
in light of the foregoing, the Board concludes that a 
contemporaneous VA examination is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  In this regard, prior to 
conducting the examination, the RO must associate with the 
claims folder the outstanding records of the veteran's 
treatment for this condition.

In addition, the Board notes that while this claim was 
pending, the VCAA was enacted, and this liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, because the RO has not sent the veteran a 
supplemental statement of the case since the one it issued 
him in December 1999, and has not notified him by letter of 
the enactment of the Act, neither the veteran nor his 
representative were issued any sort of notification of the 
VCAA and the effect it had on this claim in appellate status.  
The Board points out that the claims folder was received at 
the Board in August 2002, almost two years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim 
challenging the propriety of the initial 
10 percent rating assigned for his tinea 
cruris, manus and pedis.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for skin 
problems since September 1993.  This 
should specifically include any records 
of the veteran's treatment at the Bedford 
and Boston, Massachusetts, VA Medical 
Centers, dated since October 2001.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the current nature and 
extent of his service-connected tinea 
cruris, manus and pedis.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
report of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  The 
examiner should describe any scarring, 
exfoliation, exudation, ulceration, 
crusting, objective evidence of itching, 
disfigurement, and the extent and 
exposure of the affected areas.  In 
addition, the examiner must approximate 
the percent of both the veteran's entire 
body, as well as his exposed areas, that 
are affected; and state whether systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs, are required, 
and if so, indicate whether the drug 
therapy was necessary for less than six 
weeks per year, for at least six weeks 
per year, or was required on a constant 
or near-constant basis, during the 
previous 12-month period.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim challenging the propriety 
of the initial 10 percent evaluation.  In 
doing so, the RO should consider claim 
under both the former and revised 
criteria for evaluating skin 
disabilities.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



